DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings filed 2 November 2020 are objected to because Figures 2, 3, 4, and 6 do not permit adequate reproduction (See 37 CFR 1.84(l)). The labels on these figures are difficult to read and do not permit adequate reproduction (See 37 CFR 1.84(l)). In addition, the shading in Figures 4 lacks sufficient contrast with the rest of the drawings (See 37 CFR 1.84(m)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the consolidated financial data" in the eighth line. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "for at least the plurality of customers" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claim recites a system and thus falls into one or more statutory categories enumerated in 35 U.S.C. § 101, the claim recites receiving financial data from financial-related entities related to financial assets, associating each record of the consolidated financial data with a respective eleven digit postal code, receiving credit demographic data and lifestyle data for each customer, and linking information of the consolidated financial data to form a consolidated household view of the consolidated financial data for each eleven digit postal code. This is an abstract idea that falls under Certain Methods of Organizing Human Activity: commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations) because it involves receiving customer data from financial-related entities and data related to financial assets. 
This judicial exception is not integrated into a practical application because the additional elements of computer system, programmed computer, non-transient computer-readable medium, software instructions, computer processor, source system, data formats, and code are recited at a high-level of generality and amount to no more than mere instructions to apply the abstract idea using generic computer components or amount to merely using a computer as a tool to perform the abstract idea. The combination of these additional elements is no more than mere instructions to apply the abstract idea using generic computer components or using a computer as a tool to perform the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, the claim is not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHAFFER (US 20040199506 A1 to SHAFFER, J. et al.) in view of BARTON (US 20110035414 A1 to BARTON, S.G. et al.).
BARTON discloses:
A computer system, comprising: at least one programmed computer, having a non-transient computer tangible readable medium having stored thereon software instructions executable by at least one processor of the computer, wherein the software instructions comprise (see, at least, BARTON: [003]: compiling computer-processable market research databases; [49]: computerized records; [123]: computer appliance is used; [135]: computer-based mechanism; [140]: programmed software module; [411]: internal memory for storing software):
code to periodically receive financial data (see, at least, BARTON: [49]: financial data gathered for each specific time period; [68]: linking customer-specific data across data providers and time periods) 
from a plurality of financial-related entities (see, at least, BARTON: [67]: (i) gathering, in a computer-processable form, customer-specific data provided by multiple financial institutions; and) 
related to a plurality of financial assets (see, at least, BARTON: [32]: This firm gathers data from a variety of financial institutions at the ZIP+4 Code level, including data related to customer financial assets) 
from a plurality of source systems in a plurality of data formats (see, at least, BARTON: [183]: [0183] It is preferred that each Data Provider, before performing the Gathering Step, standardize/normalize all A-values in its Customer-Identifying Information), 
code to associate each record of the consolidated financial data with a respective eleven digit postal code to result in an address-enriched consolidated financial data (see, at least, BARTON: [37]: Because more than one financial institution may provide data with respect to any given ZIP+4 (each doing so to the extent that it has at least one customer who receives statements at an address in such ZIP+4), IXI links its input data across data providers at the ZIP+4 level; [105]: , in the event that households are to be treated as measured entities for a certain Database, each Data Provider can match any mailing address it maintains for the members of each household to a master directory of standardized mail addresses (each address in such directory having been prepared/formatted to U.S. Postal Service standards) and then normalize each such mailing address by substituting for it the most-closely matching address from the directory of standardized mail addresses);
code to receive credit demographic data and lifestyle data for each for at least the plurality of customers of the plurality of financial-related entities (see, at least, BARTON: [393]: Customer-Specific Data may, in practice, be any customer-related data and might include data related to the demographic characteristics, financial holdings or behavior of a customer; [63]: project that pooled and linked customer-related information it would gather from financial institutions using catalog purchase records provided by various catalog marketers, which it linked at the person level via name-and-address matching. This yielded a composite purchase-history record for each distinct catalog buyer and a highly productive resource for targeted-marketing purposes);
and code to link information of the address-enriched consolidated financial data across a plurality data relationship to form a consolidated household view of the address- enriched consolidated financial data for each respective eleven digit postal code (see, at least, BARTON: [46]: For example, data providers for the IXI database might provide disaggregated data records but pre-code each data record with the ZIP+4 Code of the customer to which the data pertain).
BARTON discloses associating data with a ZIP+4 code (BARTON [46]) and matching any mailing address maintained for members of each household (BARTON [105]), but does not expressly disclose the following limitations, which SHAFFER however, teaches:
eleven digit postal code (see, at least, SHAFFER: [50]: [0050] A Linkage Key (LK) is a data value used to associate in real-time information located in multiple databases or network nodes. One preferred Linkage Key for many applications is the USPS Delivery Point Code (DPC); The DPC is a geographical hierarchical code that at the 11-digit zip code level represents as single household or postal delivery address; assigning the standardized address a DPC code)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine/modify the system/method of BARTON, which discloses systems and methods for compiling a database of investor-related data by gathering and linking customer-specific data records from multiple unaffiliated financial institutions (BARTON abstract) and treating households as measured entities for a Database (BARTON [0105]) with the technique of SHAFFER, which teaches a system for retrieving consumer data over a network (SHAFFER [16]), in order to associate in real-time information located in multiple databases using a code that represents a single household that is easily standardized (SHAFFER [0050]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694